Order entered January 12, 1940, denying defendants’ motion for summary judgment unanimously affirmed, with ten dollars costs and disbursements to the respondents. Order entered April 11, 1940, so far as appealed from, striking out the first and second separate defenses in the amended answer, unanimously reversed, with ten dollars costs and disbursements to the appellants, and plaintiffs’ motion in all respects denied, on the ground that the third and fourth defenses contained in the amended answer present issues of fact which preclude the granting of summary judgment in favor of the plaintiffs. (King Motor Sales Corp. v. Allen, 209 App. Div. 281.) Present — Martin, P. J., O’Malley, Townley, Glennon and Hntermyer, JJ.